CASANUEVA, Judge.
Rosalind Steck White, the plaintiff who brought a shareholder’s derivative suit, appeals an order enforcing a settlement agreement with June L. Watts and Marketing Productions, Inc. We reverse because the trial court lacked jurisdiction over the corporation.
Ms. White filed this action in January, 1996. To meet the requirements of a derivative action the complaint named the corporation and was verified by Ms. White. Although the corporation was a named defendant, Ms. White never served it. In a shareholder’s derivative action, the corporation is an indispensable party defendant. See Alario v. Miller, 354 So.2d 925 (Fla. 2d DCA 1978). Without completed service of process, there is no personal jurisdiction over the corporation.
Because no jurisdiction was obtained over the defendant corporation, no judgment could be entered against it.
Reversed.
PATTERSON, A.C.J., and ALTENBERND, J., concur.